                                                                       FILED
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA                         JAN 2 2 2020
                         MISSOULA DIVISION
                                                                        Clerk, U.S Courts
                                                                        District Of Montana
                                                                         Missoula Division
UNITED STATES OF AMERICA,                         CR 19-34-M- DLC

                    Plaintiff,

vs.                                                     ORDER

TONY GREGORY AMADOR
ORTIZ,

                     Defendant.


      Before the Court is Defendant Tony Gregory Amador Ortiz's Unopposed

Motion to Submit Defendant's Letters in Aid of Sentencing Past Due.

      IT IS ORDERED that the motion (Doc. 38) is GRANTED.

      DATED this 22.Jday of January, 2020.




                                                   l..a;.
                                           Dana L. Christensen, Chief Judge
                                           United States District Court




                                       1
